20-01010-jlg   Doc 13-17   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 17
                                     Pg 1 of 7



                                 EXHIBIT 17
20-01010-jlg   Doc 13-17   Filed 06/25/20 Entered 06/25/20 23:33:41 Exhibit 17
                                     Pg 2 of 7     EFiled: Aug 30 2013 04:33PM EDT
                               GRANTED             Transaction ID 53977476
                                                   Case No. 6906­CS
   IN THE COURT OF CHANCERY FOR THE STATE OF DELAWARE

 DALIA GENGER, as Trustee of the          :
 Orly Genger 1993 Trust,                  :
                                          :
              Plaintiff,                  :
       v.                                 :
                                          :
 TR INVESTORS, LLC, GLENCLOVA             :
 INVESTMENT CO., NEW TR EQUITY I,         :
 LLC, NEW TR EQUITY II, LLC,              :
 TRANS­RESOURCES, INC., and               :
 TPR INVESTMENT ASSOCIATES, INC.          :
                                          :
              Defendants.                 :
 ________________________________________               C.A. No. 6906­CS
                                          :
 TR INVESTORS, LLC, GLENCLOVA             :
 INVESTMENT CO., NEW TR EQUITY I,         :
 LLC, NEW TR EQUITY II, LLC, and          :
 TRANS­RESOURCES, INC.,                   :
                                          :
              Counterclaim and Crossclaim :
              Plaintiffs,                 :
       v.                                 :
                                          :
 DALIA GENGER, as Trustee of the          :
 Orly Genger 1993 Trust,                  :
                                          :
              Counterclaim Defendant,     :
                                          :
       and                                :
                                          :
 TPR INVESTMENT ASSOCIATES, INC.,         :
                                          :
              Crossclaim Defendant        :

 ________________________________________

 TPR INVESTMENT ASSOCIATES, INC.,           :
           Counterclaim and Crossclaim      :
           Plaintiff,                       :
                                            :
20-01010-jlg    Doc 13-17     Filed 06/25/20 Entered 06/25/20 23:33:41          Exhibit 17
                                        Pg 3 of 7



        v.                                          :
                                                    :
 DALIA GENGER, as Trustee of the                    :
 Orly Genger 1993 Trust,                            :
                                                    :
               Counterclaim Defendant,              :
                                                    :
        and                                         :
                                                    :
 TR INVESTORS, LLC, GLENCLOVA                       :
 INVESTMENT CO., NEW TR EQUITY I,                   :
 LLC, NEW TR EQUITY II, LLC, and                    :
 TRANS­RESOURCES, INC.,                             :
                                                    :
               Crossclaim Defendant                 :


            STIPULATION AND PROPOSED ORDER OF DISMISSAL

        Plaintiff/Counterclaim Defendant Dalia Genger, as Trustee of the Orly Genger

 1993 Trust (the "Trustee of the Orly Trust"), Defendants/Counterclaim and Crossclaim

 Plaintiffs/Crossclaim Defendants TR Investors, LLC, Glenclova Investment Co., New TR

 Equity I, LLC, New TR Equity II, LLC and Trans­Resources, Inc. (collectively, the

 "Trump Group") and Defendant/Counterclaim and Crossclaim Plaintiff/Crossclaim

 Defendant TPR Investment Associates, Inc. ("TPR"), through the undersigned counsel,

 pursuant to Chancery Court Rules 41(a)(1)(ii) and 41(1)(c), hereby stipulate and agree as

 follows:

    1. In the action styled TR Investors, LLC, et al. v. Genger, C.A. No. 3994­CS (the

        "3994 Action"), the Court found that (i) the transfers in October 2004 of Trans­

        Resources, Inc. ("Trans­Resources) stock out of TPR were in violation of the

        March 2001 Stockholders Agreement among Trans­Resources, TPR, TR

        Investors, LLC and Glenclova Investment Co., (ii) the transfers were void and the
20-01010-jlg      Doc 13-17   Filed 06/25/20 Entered 06/25/20 23:33:41              Exhibit 17
                                        Pg 4 of 7



        stock reverted to TPR, and (iii) the Trump Group had the right to buy all of the

        improperly transferred Trans­Resources stock from TPR. These determinations

        and findings were essential to the Court's determinations and findings in the 3994

        Action.

     2. The Trump Group, having closed on the purchase of the so­called Orly Trust

        Shares (representing 1102.8 shares of Trans­Resources stock) pursuant to and

        under the terms of the Side Letter Agreement between TPR and the Trump Group

        entered into in August 2008, as was the Trump Group's right under that

        agreement, owns, for all purposes, all right, title and interest (beneficially, of

        record and otherwise) to the shares of Trans­Resources purportedly transferred by

        TPR to the Orly Genger 1993 Trust. As a result, the Trump Group owns, for all

        purposes, all right, title and interest (beneficially, of record and otherwise) to all

        authorized and issued shares of Trans­Resources. 1


     3. The $10,314,005 plus accrued interest in proceeds from the sale referenced in

        paragraph 2 above currently held in escrow (the “Sale Proceeds”) shall remain in

        escrow, pursuant to that Escrow Agreement between and among all of the parties

        hereto, Orly Genger, as beneficiary of the Orly Trust, and Pedowitz & Meister

        LLP, as escrow agent, until such time as a court in New York shall direct the

        disposition of the Sale Proceeds, or as the parties to such Escrow Agreement shall

        otherwise jointly agree, provided that the escrow agent may interplead the Sale

 1
   This amount equals 5,676.4428 Trans­Resources shares and includes all of the shares
 that were determined to be owned by the Trump Group in the 3994 Action, in the action
 captioned TR Investors v. Genger, C.A. No. 6697­CS (Del. Ch.) and that are the subject
 of the above­captioned litigation .
20-01010-jlg   Doc 13-17    Filed 06/25/20 Entered 06/25/20 23:33:41          Exhibit 17
                                      Pg 5 of 7



       Proceeds into a court in New York at any time.         Upon the so­ordering of

       paragraphs 1­2 above concerning beneficial ownership, the Trump Group shall

       disclaim any and all claims to the Sale Proceeds and any and all rights under the

       Escrow Agreement. Nothing herein shall constitute an adjudication of any claim

       for monetary damages pending in any other Court.

    4. The claims brought on behalf of the Orly Genger 1993 Trust by the Trustee of the

       Orly Trust against the Trump Group are dismissed with prejudice and the claims

       brought by the Trump Group against the Orly Trust and TPR are dismissed with

       prejudice.

    5. The claims brought by TPR for the Sale Proceeds against the Trustee of the Orly

       Trust and the Trump Group have already been dismissed without prejudice.
20-01010-jlg   Doc 13-17      Filed 06/25/20 Entered 06/25/20 23:33:41          Exhibit 17
                                        Pg 6 of 7



    6. Each party shall bear its own costs.


 /s/ Thomas J. Allingham                       /s/ Colm F. Connolly
 Thomas J. Allingham II (I.D. No. 476)         Colm F. Connolly (I.D. No. 3151)
 Anthony W. Clark (I.D. No. 2015)              Amy M. Dudash (#5741)
 Douglas D. Herrmann (I.D. No. 4872)           MORGAN, LEWIS & BOCKIUS LLP
 Amy C. Huffman (I.D. No. 5022)                The Nemours Building
 SKADDEN, ARPS, SLATE,                         1007 North Orange Street
   MEAGHER & FLOM LLP                          Suite 501
 One Rodney Square                             Wilmington, Delaware 19801
 P.O. Box 636                                  (302) 574­3000
 Wilmington, Delaware 19899­0636
 (302) 651­3000

 Attorneys for TR Investors, LLC, Glenclova    Attorneys for TPR Investment Associates,
 Investment Co., New TR Equity I, LLC,         Inc.
 New TR Equity II, LLC, and Trans­
 Resources, Inc.

 /s/ Jeremy D. Anderson
 Jeremy D. Anderson (I.D. No. 4515)
 Joseph B. Warden (I.D. No. 5401)
 FISH & RICHARDSON P.C.
 222 Delaware Avenue, 17th Floor
 P.O. Box 1114
 Wilmington, Delaware 19899

 Attorneys for Dalia Genger, as Trustee of
 the Orly Genger 1993 Trust



 IT IS SO ORDERED this ______ day of __________, 2013.


                                              Chancellor Leo E. Strine, Jr.
     20-01010-jlg         Doc 13-17   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 17
                                                Pg 7 of 7



            Court: DE Court of Chancery Civil Action
            Judge: Leo E Strine
     File & Serve
  Transaction ID: 53943155
    Current Date: Aug 30, 2013
    Case Number: 6906­CS
      Case Name: Genger, Dalia vs T R Investors LLC
Court Authorizer: Strine, Leo E



/s/ Judge Strine, Leo E
